Citation Nr: 0335498	
Decision Date: 12/17/03    Archive Date: 12/24/03

DOCKET NO.  02-10 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut



THE ISSUE

Whether a July 1, 1986, decision of the Board of Veterans' 
Appeals (Board), which denied service connection for 
Stargardt's macular degeneration, should be revised or 
reversed on the ground of clear and unmistakable error (CUE).



REPRESENTATION

Moving Party Represented by: Blinded Veterans Association



ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from June 1975 to May 1983.  
Historically, a February 1984 rating decision denied service 
connection for an eye condition diagnosed as macular 
degeneration, Stargardt type.  A July 1, 1986, Board decision 
affirmed that rating decision.

In July 2002, the veteran's representative filed with the 
Board a formal motion for revision of that July 1, 1986, 
Board decision on the ground of CUE.  Accordingly, the Board 
will herein render a decision on that motion.

Review of the record reveals that there is an active attempt 
to reopen a claim of service connection for an eye disorder.  
A substantive appeal has been submitted, but the issue has 
not been certified to the Board.  Moreover, the veteran's 
representative has not had an opportunity to present an 
argument at the RO.  Rather, this motion for CUE was filed 
and is currently the only matter before the Board.


FINDING OF FACTS

1.  In a July 1, 1986, decision, the Board affirmed a rating 
decision which denied service connection for an eye condition 
diagnosed as Stargardt's macular degeneration.  It was held 
that this was a congenital defect that was not subject to 
service connection under the law.

2.  That decision was supported by the evidence then of 
record and the applicable statutory and regulatory provisions 
in effect at that time.  


CONCLUSION OF LAW

The July 1, 1986, Board decision, which denied service 
connection for an eye condition diagnosed as Stargardt's 
macular degeneration was not clearly and unmistakable 
erroneous.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. § 
3.303(c) (1985); 38 C.F.R. §§ 20.1400-20.1406 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the provisions of the Veterans Claims Assistance 
Act of 2000 are not applicable to claims of CUE, as the 
determination is one solely of law, and the matter is 
determined on the basis of the record as it existed at the 
time of the decision in issue.  Parker v. Principi, 15 Vet. 
App. 407, 412 (2002); Livesay v. Principi, 15 Vet. App. 165, 
179 (2001) (en banc).

A prior Board decision is final and binding, but is 
reversible, if there is CUE.  38 U.S.C.A. § 7111 (West 2002).  
A decision of the Board that revises a prior Board decision 
on the grounds of CUE has the same effect as if the decision 
had been made on the date of the prior decision.  Id.; 38 
C.F.R. § 20.1406 (2003).

The Board's Rules of Practice, including 38 C.F.R. § 20.1403, 
in pertinent part, define clear and unmistakable error as 
follows:

(a) General.  Clear and unmistakable error is a very specific 
and rare kind of error. It is the kind of error, of fact or 
of law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Generally, either the correct facts, as 
they were known at the time, were not before the Board, or 
the statutory and regulatory provisions extant at the time 
were incorrectly applied.

(b) Record to be reviewed.  (1) General.  Review for clear 
and unmistakable error in a prior Board decision must be 
based on the record and the law that existed when that 
decision was made. . . .

(c) Errors that constitute clear and unmistakable error.  To 
warrant revision of a Board decision on the grounds of clear 
and unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.

(d) Examples of situations that are not clear and 
unmistakable error.  (1) Changed diagnosis.  A new medical 
diagnosis that "corrects" an earlier diagnosis considered in 
a Board decision.  (2) Duty to assist.  The Secretary's 
failure to fulfill the duty to assist.  (3) Evaluation of 
evidence.  A disagreement as to how the facts were weighed or 
evaluated.

(e) Change in interpretation.  Clear and unmistakable error 
does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.

The United States Court of Appeals for Veterans Claims 
(formerly known as the United States Court of Veterans 
Appeals) (Court), in Damrel v. Brown, 6 Vet. App. 242, 245 
(1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992)), stated that for clear and unmistakable error to 
exist, (1) "[e]ither the correct facts, as they were known at 
that time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated), or the statutory or regulatory provisions extant 
at the time were incorrectly applied," (2) the error must be 
"undebatable" and the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made," and (3) a determination that there was clear and 
unmistakable error must be based on the record and law that 
existed at the time of the prior adjudication in question.

"Clear and unmistakable error is an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  Clear and unmistakable errors "are errors that are 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell, 3 Vet. App. at 
313.  "It must always be remembered that CUE is a very 
specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  A disagreement with how the Board 
evaluated the facts is inadequate to raise the claim of clear 
and unmistakable error.  Luallen v. Brown, 8 Vet. App. 92, 95 
(1995).

Essentially, the veteran's representative avers that the 
Board, in the 1986 decision, committed CUE in the following 
manner: 1) by denying service connection solely on the basis 
of the veteran's disorder, rather than the facts and 
circumstances related thereto; 2) there is no medical 
evidence in the record on which the Board could base a 
finding that the deterioration of the veteran's visual acuity 
was due to the natural progression of his eye disorder, and 
in fact the veteran's personal physician provided evidence to 
the contrary; 3) contrary to regulation and law, the Board 
improperly substituted its own opinion for that of the 
military physicians who comprised the veteran's physical 
evaluation board (PEB) and determined that his eye disorder 
was aggravated by military service;  and, 4) by improperly 
shifting the burden of proof to the veteran to prove 
aggravation, rather than applying the rebuttable presumption 
that a preexisting condition was aggravated by military 
service if it is determined that it increased in severity 
during military service.

In the "Contentions" section of the 1986 Board decision the 
veteran's contentions were stated to be that his eye disorder 
either was incurred in or aggravated by his term of service.  
Further, the Board set forth the veteran's assertion that his 
vision was 20/20 when he entered active service, but by time 
of his separation his defective vision was diagnosed as due 
to macular degeneration.  This section of the 1986 decision 
also acknowledged the veteran's request that he receive the 
benefit of any and all doubt.

This decision will summarize the evidence which the 1986 
decision set forth in the "Evidence" section.  Initially, 
contrary to the veteran's assertion at the time, the Board 
noted that the veteran's physical examination for induction 
noted his vision as 20/100 in each eye, correctable to 20/20.  
The October 1974 Report of Medical Examination reflects a 
notation for further examination for "Refraction."  The 
service medical records (SMRs) reflect that examination later 
in the same month reflected 20/60 in the right eye and 20/40 
in the left eye, correctable to 20/20.  The SMRs further 
reflect that, by September 1975, the veteran was examined in 
the optometry clinic for blurred vision, and that his visual 
acuity could not be corrected to no better than 20/40 in 
either eye with refraction.  A funduscopic examination 
revealed that both maculae were somewhat darkened, without 
any reflex, elevation, or edema, and that some pigment 
mobilization was present.  The examiner determined that there 
was no obvious cause for the veteran's decreased visual 
acuity and referred him to an ophthalmology clinic.  An 
October 1975 examination in the ophthalmology clinic 
determined the veteran's vision was correctable to 20/30 in 
both eyes and diagnosed mild astigmatism with a psychogenic 
component.  Later in October 1975, per the SMRs, the veteran 
again was seen in the optometry clinic for complaints of 
photophobia.  Slit lamp and funduscopic examinations again 
were interpreted as within normal limits.

The SMRs reflect that, in January 1976, the veteran was seen 
in the optometry clinic for complaints of pain upon eye 
movement.  External and fundus examinations were normal, and 
it was determined that his visual acuity was correctable to 
20/70, bilaterally.  The examiner noted that his amblyopia 
was not justified by the refractive error and suggested a 
neurology examination.  The neurology clinic, which examined 
the veteran later in January 1976, found no abnormalities.

The SMRs reflect continued visits by veteran and examinations 
for decreasing visual acuity.  In October 1976, it was 
determined that the veteran had "congenital, hereditary 
optic atrophy."  The only significant event noted in the 
interim is that a November 1976 entry in the SMRs reflect 
that the veteran reported a right temporal injury eight 
months previously, and that since the injury he suffered 
headaches in addition to eye pain.

After numerous examinations for his decreasing visual acuity, 
in March 1983, the veteran was examined by a PEB to determine 
if he met physical standards for continued service.  The PEB 
noted that the veteran had been experiencing gradually 
decreasing vision in both eyes for two and one-half years and 
had been afforded numerous examinations.  Those examinations 
revealed diffuse mottling of the retinal pigment epithelium 
in the macula region, bilaterally, central scotomas in both 
eyes, and mildly diminished color vision.  Examinations also 
revealed the peripheral fields were full, both lens were 
clear, and that slit lamp examinations of the anterior 
segments of the eyes were within normal limits.  Further, 
electrooculography, electroretinography, and visual evoke 
response tests, findings were normal.  At this point, the 
veteran's visual acuity was determined correctable to 20/200 
in both eyes.  The PEB concluded that the veteran had macular 
degeneration of unknown etiology, with differential diagnoses 
of Stargardt's disease and conerod dystrophy.  The PEB also 
concluded that the veteran did not meet retention standards 
and afforded him a discharge examination later in March 1983.  
The discharge examination determined that his visual acuity 
was correctable to 20/200 in the right eye and noncorrectable 
20/400 in the left eye.

Outpatient treatment entries dated between October 1983 to 
December 1984 show the veteran was diagnosed as having 
Stargardt's disease, juvenile macular degeneration, and 
Best's macular dystrophy.  The 1986 decision also noted the 
veteran's contentions at the May 1985 RO hearing that, while 
in service, his eyes were exposed to tear gas and gasoline 
and that he sustained injuries around his eyes, and that his 
eye condition was not satisfactorily diagnosed in service.  
The injury referred to is that the veteran reported having 
been mugged.

Also of record for the Board's determination was the April 
1983 Report of the PEB proceedings, which sustained the March 
1983 findings.  This report reflects that, in the interim, 
the PEB determined that the veteran was unfit for continued 
service because of a hereditary eye disease considered 
aggravated by the length of the veteran's military service.  
The Report purportedly relied on Army regulations to 
determine that the veteran's eye disorder existed prior to 
service (EPTS) at a 10 percent progressive point, that it 
progressed naturally to a 50 percent point, and that the 
veteran's military service aggravated it to the extent of 10 
percent.  Notwithstanding the finding of 10 percent 
aggravation, the remarks section of the Report, however, 
contains the statement, "[t]he current condition is 
identical to that which may be the result of natural 
progression."

The claim file reflects that the veteran filed for service 
connection in June 1983 via the Miami, Florida, RO, as he was 
residing in Florida at the time.  As part of his VA medical 
examination, in October 1983 he was referred to the Bascom 
Palmer Eye Institute, University of Miami School of Medicine, 
Department of Ophthalmology.  The veteran was examined by the 
Retinitis Pigmentosa Center.  The examination report reflects 
that external testing revealed pupils equal and reactive to 
light with no nystagmus.  Slit lamp findings were normal; 
corneas were clear and anterior chambers were normal.  Lenses 
were clear as was the vitrous in each eye.  Fundus 
examination revealed the optic nerves and vessels to be 
normal.  The mid-periphery appeared blond with some 
pigmentary changes.  The foveas were granular in appearance.  
Visual fields were found to be normal in each eye.  There was 
color vision abnormality in each eye.  In the right eye was 
one telangiectatic small vessel in the superior macular area.  
Dark adaptation testing was normal in each eye.  
Electroretinography was unremarkable.

The examiner's diagnostic impression was juvenile macular 
degeneration.  The examiner noted that there was no 
suggestion of a widespread cone or rod dysfunction.  The 
examiner also noted the fact that the veteran had undergone a 
low vision assessment in the military, and he did not advise 
a repeat evaluation.

The February 1984 rating decision determined that the Army 
PEB's conclusion that the veteran's Stargardt's disease was 
aggravated beyond the natural progression of the disease was 
not supported by the evidence.  The rating decision denied 
service connection.

The veteran obtained an examination by a private provider, 
R.L.B., M.D., in September 1984.  His December 1984 report 
reflects that he saw no connection between the reported 
mugging and the veteran's bilateral symmetrical vision loss.  
Dr. B. opined that the veteran had a macula problem prior to 
the mugging, which was progressive, either due to repeated 
episodes or a complicating factor or due to the progressive 
nature of the basis underlying problem.  Dr. B. opined that 
the veteran has Best's macular dystrophy, which possibly was 
aggravated from staring at the sun (the veteran reported 
passing out on his back from alcohol intoxication, where he 
may have been looking up at the sun).  Although Dr. B 
disagreed with the diagnosis of Stargardt's macular 
dystrophy, he noted that an autosomal recessive macular 
dystrophy could not be ruled out as the cause of the 
veteran's vision problem.

The Board notes that Dr. B's report incorrectly states that 
the veteran had 20/20 vision, bilaterally, when he entered 
active service.

The 1986 Board decision cited the applicable law to be 
applied.  Congenital or developmental defects, refractive 
error of the eye, . . .as such are not diseases or injuries 
within the meaning of applicable legislation.  38 C.F.R. 
§ 3.303(c) (1985).  The decision also set forth the 
presumption of soundness and that only clear and unmistakable 
evidence that any disability manifested in service actually 
existed prior to service will rebut the presumption.  
38 C.F.R. § 3.304(b) (1985).  Finally, a preexisting injury 
or disease will have been considered to have been aggravated 
by military service where there is an increase in disability 
during active service, unless there is a specific finding 
that the increase in disability is due to natural causes.  
38 C.F.R. § 3.306(a) (1985).

As concerns the veteran's representative's assertion that the 
1986 Board decision was contrary to the applicable statute 
and regulations in that it improperly substituted its 
judgment for that of the military physicians of the Army PEB, 
the undersigned disagrees.  Rather, the PEB diagnosed the 
congenital defect and concluded there was aggravation.  That 
does not provide a basis for granting service connection.  
Service connection for congenital defects is precluded by 
38 C.F.R. § 3.303 (c), as noted above.  The provisions 
concerning aggravation concern and injury or disease which 
increases in pathology.  A congenital defect is not an injury 
or disease under the law.  Id.  In addition, on the other 
side of the report, it is essentially concluded that the 
condition was identical to that which would result from 
natural progression.  Thus, this document is not completely 
consistent on its face, resulting in weighing of evidence 
which is not CUE.

Contrary to the veteran's representative's assertion, the 
1986 Board decision did not supplant its judgment for that of 
medical professionals.  The file reflects substantial medical 
evidence that the veteran's eye disorder was congenital or 
hereditary and existed prior to service.  Further, also 
contrary to the veteran's representative's assertion, the 
1986 Board decision did not find the veteran's eye disorder 
is not a disease but a defect.  The 1986 Board's specific 
finding was that Stargardt's macular degeneration was a 
congenital or developmental abnormality, which by its nature, 
existed prior to service.  This was supported by the evidence 
on file.  The 1986 Board decision also referred to it as the 
underlying disorder.  The 1986 Board finding that the nature 
of the disorder was that it existed prior to service was not 
without any support whatsoever in the claim file.  As noted, 
the PEB determined it to have existed prior to service, and 
the VA fee basis examination conducted at the Bascam Palmer 
Eye Institute diagnosed the veteran's disorder as juvenile 
macular degeneration.  "Juvenile," in a medical context, 
means pertaining to youth or childhood.  Dorland's 
Illustrated Medical Dictionary, 29th Ed., p. 934.

In addition to the claim file containing a diagnosis of 
juvenile macular degeneration, which suggests existence of 
the disorder prior to service, the Board also set forth the 
SMRs entries which detailed the veteran's visual 
deterioration onset within a short period after his 
induction.  This evidence supports the 1986 Board finding 
that the veteran's eye disorder existed prior to service 
notwithstanding the fact that only defective vision was noted 
on the entrance physical, and the increase in its severity 
was due to the natural progression of the disorder.  
38 C.F.R. § 3.304, 3.306 (1985).  In any event, as noted 
above, as this was a congenital defect, aggravation was not a 
basis for service connection, as service connection for such 
defect was precluded by law.  There was no indication that 
there was any superimposed acquired eye injury or disease 
which would be subject to service connection under the law.

The sole remaining issue is whether the 1986 Board decision 
is inconsistent with then existing guidance of the Office of 
The General Counsel, which the veteran's representative 
relied on at the time.  The existing guidance at the time was 
Opinion of The General Counsel Opinion (Op. G.C.) 1-85 (March 
5, 1985).  This was not designated as a "precedent" opinion 
at that time.  It has been reissued as Precedent Opinion 
(OPGCPREC) 82-90 (July 18, 1990), which states there was no 
change in substance.  That opinion provides that, as a 
general premise, congenital defects or abnormalities are not 
diseases or injuries for under the law.  Further, hereditary 
or familial diseases may be service connected if the other 
applicable criteria of applicable regulations are met.  
Specifically, that where a hereditary disease or condition 
manifests during military service, all of the evidence of 
record must be evaluated to determine if such manifestation 
was due to aggravation by military service or its natural 
progressive tendency per 38 C.F.R. § 3.306.  Id. at 3.  (It 
is noted, parenthetically, that these issues were further 
addressed in a General Counsel opinion that was made 
Precedent opinion 67-90.  These Opinions would now apply to 
applications for a reopened claim.)

There is nothing in the 1986 Board decision which is 
inconsistent with the then prevailing guidance of the General 
Counsel.  As noted, this opinion was not binding on the 
Board.  Moreover, it was not shown at the time of the 1986 
decision that the eye pathology was a hereditary disease or a 
disease to which there was a familial predisposition.  
Rather, the evidence indicated that the pathology was a 
congenital or developmental defect.  Any other conclusion 
would be result from weighing the evidence, which is, as 
noted, not CUE.

Beyond these assertions, the veteran's representative's 
assertion that the 1986 Board decision improperly shifted the 
burden of proof and ignored or misapplied the presumption of 
soundness essentially is to argue a misinterpretation of the 
applicable facts.  Such assertions do not demonstrate CUE.  
The veteran's representative has not asserted that the Board 
did not have the true facts before it in 1986.  To argue Dr. 
B.'s diagnosis is to argue reweighing the evidence, which 
does not constitute CUE.  The veteran's representative has 
not shown any facet of the 1986 Board decision to be fatally 
flawed, in that there is no showing of any item of the 
evidence of record, or the cumulative evidence, whereby 
reasonable minds would conclude only that a fatal error was 
committed.

In sum, the facts support a plausible basis for the Board's 
decision.  A motion for clear and unmistakable error must 
fail if there is a "plausible" or rational basis for the 
Board's interpretation of VA law and application of that law 
to the existent facts pertaining to a veteran's claim.  See 
Berger v. Brown, 10 Vet. App. 166, 170 (1997).  Consequently, 
that July 1, 1986, Board decision, which denied service 
connection for a bilateral eye disorder, is not clearly and 
unmistakably erroneous for the foregoing reasons and is not 
subject to revision or reversal.  38 U.S.C.A. § 7111 (West 
2002); 38 C.F.R. § 20.1403 (2003).


ORDER

In light of the fact that the July 1, 1986, Board decision 
which denied service connection for a bilateral eye disorder 
is not clearly and unmistakably erroneous, the Motion for 
revision or reversal is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent veterans.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



